Exhibit 10.1
 
SUBORDINATED SECURED CONFESSED JUDGMENT PROMISSORY NOTE
 
$1,333,333 
 February 8, 2017 (“Effective Date”)



 
 
 
IMPORTANT NOTICE
 
THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.
 
 
FOR VALUE RECEIVED, the undersigned, Smart Server, Inc., a Delaware corporation
(“Borrower”), does hereby promise to pay to the order of NextGen Dealer
Solutions, LLC (“Lender”), on the third anniversary of the Effective Date (the
“Maturity Date”), or such earlier time as provided herein, the principal sum of
One Million Three Hundred Thirty Three Thousand Three Hundred Thirty Three
Dollars ($1,333,333) (the “Principal Amount”), in lawful money of the United
States of America, together with any unpaid, accrued interest (“Interest”)
thereon, on the terms and conditions set forth in this Subordinated Secured
Confessed Judgment Promissory Note (this “Note”).
 
1. Interest. From the Effective Date through and until the second anniversary of
the Effective Date, Interest shall accrue on the outstanding and unpaid
Principal Amount at the rate of 6.5% per annum. From the second anniversary of
the Effective Date and until the Maturity Date, Interest shall accrue on the
outstanding and unpaid Principal Amount at the rate of 8.5% per annum. Interest
shall be computed on the basis of a 365-day year for the actual number of days
in the interest period. All Interest shall be paid to Lender semi-annually in
arrears on the last day of each six month anniversary of the Effective Date,
including, if applicable, on the Maturity Date.
 
2. Maturity Date. Borrower will repay the outstanding Principal Amount, together
with any accrued and unpaid Interest thereon, in one lump sum on the Maturity
Date.
 
3. Prepayment. The Principal Amount and any Interest accrued thereon may be
prepaid by Borrower at any time prior to the Maturity Date without premium or
penalty.
 
4. Application of Payments. All payments made under this Note shall be applied
first to late penalties or other sums owed to the holder of this Note, next to
accrued interest, if any, and then to the Principal Amount.
 
 
 

 
 
5. Default. If (1) Borrower shall fail to pay the then unpaid Principal Amount
on the Maturity Date or any Interest accrued thereon when due, (2) Borrower
shall fail to perform, observe or comply with any other obligation under this
Note, which failure is not cured promptly but in no case more than fifteen (15)
days after written notice to Borrower, except that in the event Borrower is
unable to complete the cure within the fifteen (15) day period, the cure period
shall be extended if Borrower has commenced the cure within fifteen (15) days
and is diligently pursuing the cure; in no event, however, shall the cure period
exceed thirty (30) days from the date of Lender’s notice, unless Lender and
Borrower mutually agree to an extension of the cure period, (3) NextGen Pro, LLC
shall fail to pay any amount due under the Unconditional Guaranty Agreement
attached hereto and incorporated herein by reference as Exhibit A and executed
on the date hereof by the NextGen Pro, LLC in favor of the Lender (the
“Guaranty”), (4) NextGen Pro, LLC shall fail to perform, observe or comply with
any other obligation under the Guaranty or the Security Agreement attached
hereto and incorporated herein by reference as Exhibit B and executed on the
date hereof by the NextGen Pro, LLC in favor of the Lender (the “Security
Agreement”), which failure is not cured promptly but in no case more than
fifteen (15) days after written notice to NextGen Pro, LLC, except that in the
event NextGen Pro, LLC is unable to complete the cure within the fifteen (15)
day period, the cure period shall be extended if NextGen Pro, LLC has commenced
the cure within fifteen (15) days and is diligently pursuing the cure; in no
event, however, shall the cure period exceed thirty (30) days from the date of
Lender’s notice, unless Lender and NextGen Pro, LLC mutually agree to an
extension of the cure period, (4) Borrower or NextGen Pro, LLC is acquired in a
merger, consolidation or transfer of all or substantially all of its assets, or
(5) Borrower shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against Borrower under the Bankruptcy Code, and the petition is not
controverted within 30 days, or is not dismissed within 90 days, after
commencement of the case; or a trustee or custodian is appointed for, or takes
charge of, all or substantially all of the property of Borrower, or Borrower
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to Borrower,
or there is commenced against Borrower any such proceeding which remains
undismissed for a period of 90 days, or Borrower is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Borrower makes a general assignment for the benefit of
creditors (any of the events referred to in Section 4 (1) – (5) above being
referred to herein as a “Default”); then Lender, by written notice to Borrower,
may declare the unpaid Principal Amount and any accrued Interest thereon to be,
and the same shall thereupon become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrower, and Interest on the unpaid Principal Amount shall
thereafter accrue at the rate of ten percent (10%) per annum.
 
6. Security.
 
As security for the prompt payment and complete performance of Borrower of its
obligations under this Note, NextGen Pro, LLC has executed and delivered to the
Lender on the date hereof the Guaranty and the Security Agreement.
 
 
2

 
 
7. Subordination.
 
(a) Notwithstanding anything to the contrary set forth in this Note, all of the
obligations under this Note ("Subordinated Obligations") shall at all times and
in all respects be subordinate and junior in right of payment to all Senior Debt
(defined below), and for so long as any Senior Debt shall be outstanding,
Borrower shall not be obligated to make any payments otherwise required
hereunder if the Borrower is then in default under any agreements evidencing and
securing the Senior Debt ("Senior Debt Documents") or the payment would cause
the Borrower to be in default under the Senior Debt Documents. For purposes of
this Note, "Senior Debt" shall mean any indebtedness of the Borrower as defined
under United States Generally Accepted Accounting Principles, as in effect on
the date hereof, that is secured by any assets of the Borrower, including, but
not limited to (i) any indebtedness for borrowed money or indebtedness evidenced
by notes, bonds or similar instruments, including any term loan, revolving
credit financing, working capital financing, floor plan financing or real estate
financing, and (ii) purchase money indebtedness and capital leases, , in each
case, whether now existing or entered into after the date hereof.
 
(b) The security interest granted under the Security Agreement (the “Security
Interest”) shall be subordinated for all purposes and in all respects to the
liens and security interests securing any Senior Debt, regardless of the time,
manner or order of perfection of any such liens and security interests.
 
(c) Promptly upon Borrower's request, Lender will from time to time execute and
deliver a subordination agreement on the terms consistent with this Section 7
and reasonably requested by any holder of any Senior Debt (or any agent for such
holders), including but not limited to subordination provisions providing for
"deep subordination" of this Note, the Subordinated Obligations and the Security
Interest to any Senior Debt; provided that the provisions of such subordination
agreement shall not expand the limitations on Borrower's payment obligations set
forth in the first sentence of Section 7(a).
 
(d) The subordination, agreements and priorities set forth in this Section 7
shall remain in full force and effect until this Note shall have been
indefeasibly paid in full (regardless of whether or not any Senior Debt shall be
outstanding), and in the event the Lender is required to return to any party
funds or other property that Lender receives from Borrower or any of its
respective affiliates in respect of the Subordinated Obligations, the Lender
shall not have been deemed to have waived its rights to payment in full under
this Note, provided that the provisions of this Section 7 shall apply to such
rights to payment of the Lender and to the continuing obligations of the
Borrower in respect thereof (which for all purposes shall continue to be
Subordinated Obligations hereunder), and Lender agrees to be bound thereby.
 
8. CONFESSION OF JUDGMENT. UPON A DEFAULT OF THIS NOTE, THE BORROWER AUTHORIZES
ANY ATTORNEY ADMITTED TO PRACTICE BEFORE ANY COURT OF RECORD IN THE UNITED
STATES, INCLUDING GLENN D. SOLOMON, AS THE BORROWER’S TRUE AND LAWFUL
ATTORNEY-IN-FACT, WITH FULL POWER AND AUTHORITY FOR THE BORROWER, IN THE
BORROWER’S NAME, PLACE AND STEAD, ON BORROWER’S BEHALF, TO WAIVE THE ISSUANCE
AND SERVICE OF PROCESS AND CONFESS JUDGMENT AGAINST THE BORROWER, IN THE FULL
AMOUNT THEN DUE UNDER THIS NOTE, INCLUDING ANY EXPENSES OF COLLECTION, PLUS
REASONABLE ATTORNEYS’ FEES. THE AUTHORITY AND POWER TO APPEAR FOR AND ENTER
JUDGMENT AGAINST THE BORROWER SHALL NOT BE EXTINGUISHED BY ANY JUDGMENT ENTERED
PURSUANT THERETO; SUCH AUTHORITY AND POWER MAY BE EXERCISED ON ONE OR MORE
OCCASIONS FROM TIME TO TIME, IN THE SAME OR DIFFERENT JURISDICTIONS, AS OFTEN AS
THE HOLDER OF THIS NOTE SHALL DEEM NECESSARY OR ADVISABLE UNTIL ALL SUMS DUE
UNDER THIS NOTE HAVE BEEN PAID IN FULL.
 
 
3

 
 
9. No Waiver or Modification Except in Writing. No failure on the part of Lender
to exercise, and no delay in exercising, any right, remedy, or power under this
Note or under any other document or agreement executed in connection with this
Note shall operate as a waiver thereof. This Note may not be amended or modified
orally, nor may any right or provision hereof be waived orally, but only by an
instrument in writing signed by the party against which enforcement of such
amendment, modification or waiver is sought.
 
10. Waiver of Presentment. Borrower hereby waives presentment for payment,
protest and notice of maturity or non-payment.
 
11. Severability. If any provision of this Note is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Note will
remain in full force and effect. Any provision of this Note held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. The parties consent to the reformation
of any invalid or unenforceable provision so that it is enforceable to the
maximum extent permitted by law.
 
12. Notices. All notices, requests, consents, demands, and other communications
under this Note shall be in writing and shall be delivered either (a) via hand
delivery; (b) via facsimile to the recipient’s number (with a confirmation copy
delivered via reputable airborne carrier); or (c) via reputable airborne carrier
(e.g., Federal Express or DHL). Notice shall be deemed delivered when actually
received by the intended recipient. All notices shall be addressed to such
address as any party may indicate for itself by written notice to the other
party.
 
13. Assignments. The Lender shall not assign or transfer any claim, or suffer or
permit the creation or attachment of any lien, claim, encumbrance, hypothecation
or pledge upon any claim, with respect to the Subordinated Obligations, unless
such assignment or transfer is made expressly subject to this Note, and Lender
agrees to provide to any holder of Senior Debt (or its agents) written
confirmation from any such assignee or transferee of receipt of, and agreement
to be bound by, this Note. Borrower agrees that Lender may pledge this Note to
Cycle Express, LLC as security for the repayment of the $250,000 Promissory Note
executed by the Lender on the date hereof in favor of Cycle Express, LLC. Cycle
Express, LLC and any other assignee or pledgee of this Note shall promptly
deliver to Borrower a written acknowledgement of the subordination provisions
contained in Section 7 of this Note and its obligation to comply therewith. In
the event one or more subordination agreements are in effect, Cycle Express, LLC
and any other assignee or pledgee of this Note shall promptly execute a joinder
to or an acknowledgement of such subordination agreement(s) in the form
reasonably acceptable to the Senior Lender(s) party to such subordination
agreement(s).
 
14. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Maryland.
 
15. Consent to Jurisdiction. Each of Borrower and Lender submits to the
exclusive jurisdiction of any state or federal court within the State of
Maryland in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding
shall be exclusively heard and determined in any such court. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought.
 
 
 
4

 
 
16. WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OR THE
SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS NOTE, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
 
17. Facsimile Signature. The execution of this Note by Borrower and the delivery
to Lender of a facsimile or PDF copy of such executed Note shall be effective to
obligate Borrower hereunder for all purposes and such facsimile or PDF copy
shall be deemed to be an original for all purposes.
 
18. Usury Laws. It is the intention of the parties to conform strictly to all
applicable usury laws now or hereafter in force, and if the interest imposed
hereunder is in excess of the maximum legal amount allowed under the applicable
usury laws as now or hereafter construed by the courts having jurisdiction over
such matters (the “Usury Laws’) any Interest payable under this Note shall be
subject to reduction to the amount equal to the maximum legal amount allowed
under the Usury Laws. The aggregate of all interest (whether designated as
interest, service charges, points, or otherwise) contracted for, chargeable, or
receivable under this Note shall under no circumstances exceed the maximum legal
rate upon the unpaid principal balance of this Note remaining unpaid. If such
interest does exceed the maximum legal rate, it shall be deemed a mistake and
such excess shall be canceled automatically and, if theretofore paid, rebated to
Borrower or credited on the unpaid Principal Amount, or if this Note has been
repaid, then such excess shall be rebated to Borrower.
 
19. Expenses of Collection. Upon a Default, this Note may be referred to an
attorney for collection, whether or not judgment has been confessed or suit has
been filed, and the Borrower shall pay all of the reasonable costs, fees, and
expenses, including reasonable attorney’s fees, incurred by the Lender.
 
20. Binding Nature. This Note shall inure to the benefit of and be enforceable
by the Lender and the Lender’s successors and permitted assigns, and shall be
binding and enforceable against the Borrower and the Borrower’s successors and
assigns.
 
 
5

 
 
NOW THEREFORE, Borrower has executed this Subordinated Secured Confessed
Judgment Promissory Note under seal on the date first above written.
 
 

WITNESS: 
BORROWER:
 
 
 
SMART SERVER, INC.
 
 
/s/ Thomas Aucamp  

Thomas Aucamp  

Title: Chief Executive Officer
By:/s/ Marshall Chesrown 

Name: Marshall Chesrown



 
ACKNOWLEDGED AND AGREED:
 
LENDER:
 
NEXTGEN DEALER SOLUTIONS, LLC
 
By:/s/ Kartik Kakarala
Name: Kartik Kakarala
Title: President

 
 
 
